Citation Nr: 0925256	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-
connected Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to April 1976.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida.  The Veteran now resides in Georgia, so the matter 
is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for Reiter's syndrome was established by a 
March 2005 rating decision, at which time a noncompensable 
rating was assigned, effective from October 2000.  The 
Veteran requests a compensable rating.  

The Veteran testified in February 2009 that the residuals 
from his service-connected Reiter's syndrome have become 
worse since his last VA examination, which was conducted in 
February 2006.  The Veteran testified he has numerous 
symptoms that involve multiple body parts, including his 
skin, eyes, muscles, teeth, bones, joints, and several 
organs.

A remand is necessary in order to determine the current level 
of severity of the Veteran's Reiter's syndrome.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  (Finding a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  A VA examination is 
necessary to provide a thorough assessment of the severity of 
the Veteran's Reiter's syndrome.

Additionally, during the February 2009 hearing, the Veteran 
identified several treating physicians as well as VA 
hospitals, which are not located in the claims folder.  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  Further, as they are VA records, VA is held to 
have constructive notice of the contents of these records at 
the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Also, the Veteran has not yet been provided with notice 
regarding the effective date and disability evaluations 
available when service connection is established for any 
claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given notice 
of how effective dates and disability 
ratings are formulated in accordance 
with Dingess/Hartman.

2.  Obtain and associate with the 
claims file all updated and missing 
treatment records.  Specifically, 
obtain records from Dr. Heaton, Wesley 
Hospital, and ensure that records in 
the claims file from North Chicago VA 
Hospital are complete.

3.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his Reiter's 
syndrome.  

The examiner should identify and 
completely describe all current 
symptomatology and address each of the 
Veteran's complaints associated with 
Reiter's syndrome.  These include, but 
are not limited to visual symptoms, 
dental problems, hearing problems, skin 
rashes, musculoskeletal symptoms, and 
genitourinary symptoms.  

All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
Include the location and percentage of 
the Veteran's body that is affected by 
any rashes.

In addition, where appropriate, the 
examination report must include ranges 
of motion of affected parts, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if 
any. 

The examiner should also comment on the 
functional limitations, if any, 
associated with Reiter's syndrome.  The 
examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movement or when a joint is 
used repeatedly over time.  The 
examiner should attempt to quantify the 
degree of additional impairment, if 
any, during flare-ups. 
  
The pertinent rating criteria must be 
provided to the examiner.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

The case should then be returned to the Board for appellate 
review.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

